 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

 

PAGE       OF       PAGES

1

33

2. AMENDMENT/MODIFICATION NO.

   0017

3. EFFECTIVE DATE

See Block 16C

4. REQUISITION/PURCHASE REQ. NO.

OS185824

5. PROJECT NO.  (If applicable)

 

6. ISSUED BY

CODE   

ASPR-BARDA

7. ADMINISTERED BY (If other than Item 6)

CODE

ASPR-BARDA01

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

ASPR-BARDA

330 Independence Ave, SW, Rm G644

Washington DC 20201

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

CEMPRA PHARMACEUTICALS, INC. 1425009

CEMPRA PHARMACEUTICALS, INC.

BUILDING 2 QUADRANGLE

6320 QUADRANGLE DRIVE, SUITE 360

CHAPEL HILL NC 27517

 

☒

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

 

☒

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201300009C

 

10B. DATED (SEE ITEM 13)

05/24/2013

CODE      1425009

FACILITY CODE

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

£

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers       £ is extended,       £ is not
extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning         copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12.

ACCOUNTING AND APPROPRIATION DATA (If
required)                                Net Increase:
                                $ 8,000,000.00

2016.1992016.25103

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE

A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

X

D.  OTHER (Specify type of modification and authority)

Bilateral: Mutual Agreement of the Parties.

 

E. IMPORTANT: Contractor     £ is not,     ☒ is required to sign this document
and return    0    copies to the issuing office.

 

14.

DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number: 20-3905814

DUNS Number: 623713034

see the Attached Pages.

Delivery: 05/23/2018

Delivery Location Code: HHS

HHS

200 Independence Avenue, SW

Washington DC 20201 US

Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

FOB: Destination

Continued …

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Prabhavathi Fernandes, President & CEO

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

ETHAN J. MUELLER

15B. CONTRACTOR/OFFEROR

Prabhavathi Fernandes

(Signature of person authorized to sign)

15C. DATE SIGNED

Sept 26 2016

16B. UNITED STATES OF AMERICA

ETHAN J. MUELLER

(Signature of Contracting Officer)

16C. DATE SIGNED

9/26/16

 

NSN 7540-01-152-8070

 

STANDARD FORM 30  (REV. 10-83)

Previous edition unusable

 

Prescribed by GSA

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

PAGE       OF       

HHSO100201300009C/0017

2

   33

NAME OF OFFEROR OR CONTRACTOR

CEMPRA PHARMACEUTICALS, INC. 1425009

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

 

4

Period of Performance: 05/24/2013 to 05/23/2018

Change Item 4 to read as follows (amount shown is the obligated amount):

Phase 2/3 Clinical Evaluation and Phase 1 Suspension Relative Bioavailability
Study.

Reports and Other Data Deliverables.

Amount: $25,521,725.48

Amount: $8,000,000.00

 

 

 

 

 

 

8,000,000.00

 

NSN 7540-01-152-8067

 

OPTIONAL FORM 336  (4-86)

 

 

Sponsored by GSA

 

 

FAR (48 CFR) 53.110

 

 

--------------------------------------------------------------------------------

 

A. The purpose of this modification is for the Government and the Contractor to
bilaterally modify the Statement of Work requirements for Option 3 CLIN 0004 for
the purposes of adding within scope changes to the Statement of Work for the
purposes of adding to Option 3 CLIN 0004, Paragraph 4.6.1.2 Manufacture Key
Starting Material (Stage 5) and validation batches of solithromycin drug
substance (API) batches that will be used to manufacture drug product batches to
support commercial launch and the manufacture of POS registration batches and
the following revised Paragraph 4.6.5.1 POS Phase 2/3 CTM / Registration Batch
and capsule CTM Stability Studies, including Phase 1 POS CTM stability for
supportive expiry (WBS 4.6.5.1) in order to comply with FDA Guidance. These
within scope changes to Option 3 CLIN 0004 are all necessary for compliance with
FDA Guidance and the full completion of Option 3 CLIN 0004.

1. Under, ARTICLE B.3. OPTION PRICES, Option 3, CLIN 0004 is hereby modified as
follows:

 

1.

Option 3, CLIN 0004, is a cost-sharing CLIN. Monies shall be provided for the
total cost of performance from the Department of Health and Human Services, and
the Contractor, Cempra Pharmaceuticals, Incorporated.

 

2.

The Government shall provide monies for Option 3, CLIN 0004 in an amount not to
exceed $33,521,725.48. The total amount obligated by the Government for Option
3, CLIN 0004 shall not exceed the Total Estimated Cost of $33,521,725.48 and the
Government will not be responsible for any Contractor incurred costs that exceed
this amount under Option 3, CLIN 0004 unless a modification to the contract is
signed by the Contracting Officer which expressly increases this amount. The
Contractor’s share for Option 3, CLIN 0004 is estimated at $13,036,226.46.

 

3.

For Option 3, CLIN 0004, the Contractor shall maintain records of all contract
costs (including costs claimed by the Contractor as being its share) and such
records shall be subject to the Audit and Records-Negotiation and Final
Decisions on Audit Findings clauses of the General Clauses.

 

4.

For Option 3, CLIN 0004, costs contributed by the Contractor shall not be
charged to the Government under any other contract, grant, or cooperative
agreement (including allocation to other grants, contracts, or cooperative
agreements as part of an independent research and development program). The
Contractor shall report the organization’s share of the costs expended by
category, on the Financial Report, as referenced in the CONTRACT FINANCIAL
REPORT Article in SECTION G of this contract.

 

5.

The following clause contained in Article I.1, Section I CONTRACT CLAUSES is
applicable ONLY to Option 3, CLIN 0004:

 

FAR Clause

No.

 

52.216-12

Date

 

 

Apr 1984

Title

 

 

Cost Sharing Contract – no fee (Applicable to Option 3, CLIN 0004 ONLY)

 

CLIN

Estimated

Period of

Performance

Supplies/Services

Total

Estimated USG

Cost

Total

Estimated

Cempra

Cost Sharing

 

Total

Estimated

Cost

0004

29 February 2016 through 23 May 2018.

Phase 2/3 Clinical Evaluation and Phase 1 Suspension Relative Bioavailability
Study.

 

Reports and Other Data Deliverables.

$33,521,725.48

$13,036,226.46

$46,557,951.94

 

2. This modification results in the following increases to Option 3 CLIN 0004 of
the contract:

Total Estimated USG Cost (USG Share ONLY) of Option 3 CLIN 4: From
$25,521,725.48 By $8,000,000.00 To $33,521,725.48.

Total Estimated Cempra Cost Sharing (Cempra’s Share ONLY) of Option 3 CLIN 4:
From $9,925,115.46 By $3,111,111.00 To $13,036,226.46.

Total Estimated Cost (USG Share and Cempra’s Share) of Option 3 CLIN 0004: From
$35,446,840.94 By $11,111,111.00 To $46,557,951.94.

--------------------------------------------------------------------------------

 

3. This modification also results in an increase in the total amount of the
contract From $60,226,535.10 By $8,000,000.00 To $68,226,535.10 as well as the
following:

Total Estimated Cost of the Contract: From $58,021,194.94 By $8,000,000.00 To
$66,021,194.94.

No Change to the Total Fixed Fee of the Contract of $2,205,340.16.

Total Estimated Cost Plus Fixed Fee of the Contract: From $60,226,535.10 By
$8,000,000.00 To $68,226,535.10

4. In Block 14 of the SF 26, the following CAN Number is added: Appropriation
Year: 2016, Object Class: 25103, CAN# 1992016 $8,000,000.00

5. In Block 15G of the SF 26, the amount of $60,226,535.10 is hereby changed to
$68,226,535.10.

6. The Government and the Contractor bilaterally modify Attachment 1, Statement
of Work dated 16 January 2015, under PART III, LIST OF DOCUMENTS, EXHIBITS AND
OTHER ATTACHMENTS, SECTION J ­ LIST OF ATTACHMENTS for the purposes of adding to
Option 3 CLIN 0004,Paragraph 4.6.1.2 Manufacture Key Starting Material (Stage 5)
and validation batches of solithromycin drug substance (API) batches that will
be used to manufacture drug product batches to support commercial launch and the
manufacture of POS registration batches and the following revised Paragraph
4.6.5.1 POS Phase 2/3 CTM / Registration Batch and capsule CTM Stability
Studies, including Phase 1 POS CTM stability for supportive expiry (WBS 4.6.5.1)
under Option 3 CLIN 0004 that are within the general scope of both the contract
and Option 3 CLIN 4 and are required for both the full completion of Option 3
CLIN 0004 and also are required per recent FDA Guidance. As such, Attachment 1,
Statement of Work dated 16 January 2015, under PART III, LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACHMENTS, SECTION J - LIST OF ATTACHMENTS is hereby
deleted and replaced with the attached Statement of Work dated 7 September 2016
(27 Pages attached herein). The efforts within Option 3 CLIN 0004 that involve
clinical human trials/studies and non-clinical animal studies cannot be
performed until the receipt and approval of all required Protocols by BARDA
inclusive of all IRB, OHRP approvals and any required Ethics Approvals for any
clinical trials/studies and any required approved OLAW Assurances and IIA
approvals from OLAW for any non clinical animal studies.

7. Under Section F.2 Deliverables, 3. Contract WBS Milestones & Related
Deliverables Milestone 16 ONLY is hereby deleted and replaced with the attached.
(See Attached Page).

8. Under Article I.1, Section I Contract Clauses of the contract, the asterisk
associated with HHSAR 352.231-70 Salary Rate Limitation (Aug 2012) is deleted
and replaced with the following:

The provisions set forth by this clause will only apply if and when any funds
are obligated from HHS funding appropriated in the 2012, 2013, 2014, 2015 and
2016 Government Fiscal Years.

9. The period of performance of Option 3, CLIN 0004 from 29 February 2016
through 23 May 2018 herby remains unchanged.

10. The total amount, scope and period of performance of all other CLIN(s) that
are currently being performed under the contract remain unchanged. This
modification does not exercise any unexercised Option CLINs under the contract
and does not authorize any performance of efforts under any unexercised Option
CLINs under the contract. In addition, the total amount, scope and period of
performance of all unexercised Option CLINs under the contract remain unchanged.

B. This is a bilateral modification. All other terms and conditions remain
unchanged.

 

 

 

--------------------------------------------------------------------------------

 

3. STATEMENT OF WORK

3.1 Preamble

Independently and not as an agent of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to Broad Agency
Announcement (BAA) BARDA CBRN BAA-12-100-SOL-00011.

The Government reserves the right to modify the milestones, progress, schedule,
budget, or product to add or delete products, process, or schedule as need may
arise. Because of the nature of this (R&D) contract and complexities inherent in
this and prior programs, at designated milestones the Government will evaluate
whether work should be redirected, removed, or whether schedule or budget
adjustments should be made. In any event, the Government reserves the right to
change product, process, schedule, or event to add or delete part or all of
these elements as the need arises.

3.2 Overall Objectives and Scope

The overall objective of this contract is to advance the development of
solithromycin (SOLI) as an intravenous (IV) and orally-delivered antibiotic for
use in the pediatric population for the treatment of community-acquired
bacterial pneumonia (CABP) and for protection against biothreat organisms,
including Bacillus anthracis and Francisella tularensis. The scope of work is
organized in 5 severable phases (Clinical Line Item Number [CLIN] 1 through 5):

1.

CLIN 1

The Contractor will carry out the following tasks and subtasks and in accordance
with the agreed upon Integrated Master Schedule, which further details the
conduct of the specific tasks and subtasks.

 

1.1

Program Management (WBS 1.1)

The Contractor outsources a majority of the work to established practitioners in
each discipline, with the Contractor team providing experienced program
management, coordination, and oversight. All selected purchased commercial
service providers for the BARDA project have proven their ability to deliver
quality work cost-effectively and on schedule. The Contractor shall provide for
the following program management activities as outlined below:

 

1.1.1

The Contractor will provide overall management, integration and coordination of
all contract activities, including a technical and administrative infrastructure
to ensure the efficient planning, initiation, implementation, and direction of
all contract activities.

 

1.1.2

The Principal Investigator is responsible for overall leadership for project
management, communication, tracking, monitoring and reporting on status and
progress, and modification to the project requirements and timelines, including
projects undertaken by subcontractors.

 

1.1.3

The Project Manager will oversee the monitoring and tracking day-to-day progress
and timelines, coordinating communication and project activities; costs
incurred; and program management.

 

1.1.4

The Principal Investigator and the Project Manager will act as the BARDA Liaison
with responsibility for effective communication with the Project Officer and
Contracting Officer.

 

1.1.5

The Contractor has adequate administrative staff and legal consultants to
provide development of compliant subcontracts, consulting, and other legal
agreements, and ensure timely acquisition of all proprietary rights, including
IP rights, and reporting all inventions made in the performance of the project.

 

1.1.6

The Contractor’s Project Management Team along with support from the Finance
department has responsibility for financial management and reporting on all
activities conducted by the Contractor and any subcontractors and service
providers.

 

Cempra Inc.

CONFIDENTIAL

Page 1 of 20

 

--------------------------------------------------------------------------------

 

 

1.1.7

Contract Review Meetings

 

1.1.7.1

The Contractor’s team will participate in regular face-to-face meetings on a
quarterly basis to coordinate and oversee the contract effort as directed by the
Contracting and Project Officers. Such meetings may include, but are not limited
to, meeting of the Contractor and subcontractors to discuss clinical
manufacturing progress, product development, product assay development, scale up
manufacturing development, clinical sample assays development,
preclinical/clinical study designs and regulatory issues; meetings with
individual Contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program; and meeting with technical
consultants to discuss technical data provided by the Contractor.

 

1.1.7.2

The Contractor will participate in teleconferences every 2 weeks between the
Contractor and BARDA to review technical progress. The Contractor will include
subcontractors and service providers as necessary. If additional teleconferences
or face-to-face meetings are requested by BARDA, the Contractor will be
available.

 

1.1.8

Integrated Master Schedule (IMS)

 

1.1.8.1

Within 30 calendar days of the effective date of the contract, the Contractor
will submit a first draft of an updated IMS in a format agreed upon by BARDA to
the Project Officer and the Contracting Officer for review and comment. The
Integrated Master Schedule will be incorporated into the contract, and will be
used to monitor performance of the contract. The Contractor will include the key
milestones and Go/No Go decision gates. The IMS for the period of performance
will be reviewed and accepted by BARDA at the PMBR.

 

1.1.9

Integrated Master Plan (IMP)

 

1.1.10

Work Breakdown Structure: The Contractor will utilize a WBS template agreed upon
by BARDA for reporting on the contact. The Contractor will expand and delineate
the Contract Work Breakdown Structure (CWBS) to a level agreed upon by BARDA as
part of their Integrated Master Plan for contract reporting. The CWBS will be
discernible and consistent. At BARDA’s request, the Contractor will furnish WBS
data at the work package level or at a lower level if there is significant
complexity and risk associated with the task.

 

1.1.11

GO/ NO-GO Decision Gates/Contract Milestones: The IMP will outline key
milestones with “Go/No Go” decision criteria (entrance and exit criteria for
each phase of the project). The project plan should include, but not be limited
to, milestones in manufacturing, non-clinical and clinical studies, and
regulatory submissions.

 

1.1.12

Earned Value Management System Plan: Subject to the requirements under HHSAR
Clause 352.234-4, the Contractor will use principles of Earned Value Management
System (EVMS) in the management of this contract. The Contractor will follow the
Seven Principles:

 

I.

The Contractor will plan all work scope for the program to completion.

 

II.

The Contractor will break down the program work scope into finite pieces that
can be assigned to a responsible person or organization for control of
technical, schedule, and cost objectives.

 

III.

The Contractor will integrate program work scope, schedule, and cost objectives
into a performance measurement baseline plan against which accomplishments may
be measured.

 

IV.

The Contractor will use actual cost incurred and recorded in accomplishing the
work performed.

 

V.

The Contractor will objectively assess accomplishments at the work performance
level.

 

VI.

The Contractor will analyze significant variances from the plan, forecast
impacts, and prepare an estimate at completion based on performance to date and
work to be performed.

 

VII.

The Contractor will use earned value information in the company’s management
processes.

 

Cempra Inc.

CONFIDENTIAL

Page 2 of 20

 

--------------------------------------------------------------------------------

 

 

1.1.13

We understand that elements of EVMS will be applied to all applicable projects
as part of the IMP. In addition, the Contractor will submit a written summary of
the management procedures that will be used to establish, maintain and comply
with EVMS requirements.

 

1.1.13.1

Decision Gate Reporting: On completion of a stage of the product development, as
defined in the agreed upon IMS and IMP, the Contractor will prepare and submit
to the Project Officer and the Contracting Officer a Decision Gate Report that
contains (i) sufficient detail, documentation and analysis to support successful
completion of the stage according to the predetermined qualitative and
quantitative criteria that were established for Go/No Go decision making; and
(ii) a description of the next stage of product development to be initiated and
a request for approval to proceed to the next stage of product development.

 

1.1.14

Risk Management Plan: The Contractor will develop a risk management plan within
90 days of contract award highlighting potential problems and/or issues that may
arise during the life of the contract, their impact on cost, schedule and
performance, and appropriate remediation plans. This plan will reference
relevant WBS elements where appropriate. Updates to this plan will be included
every 3 months (quarterly) in the monthly Project Status Report.

 

1.1.15

Performance Measurement Baseline Review (PMBR): The Contractor will submit a
plan for a PMBR to occur within 90 days of contract award. At the PMBR, the
Contractor and BARDA will mutually agree upon the budget, schedule and technical
plan baselines (Performance Measurement Baseline). These baselines will be the
basis for monitoring and reporting progress throughout the life of the contract.
The PMBR is conducted to achieve confidence that the baselines accurately
capture the entire technical scope of work, are consistent with contract
schedule requirements, are reasonably and logically planned, and have adequate
resources assigned. The goals of the PMBR are as follows:

 

I.

Jointly assess areas such as the Contractor’s planning for complete coverage of
the SOW, logical scheduling of the work activities, adequate resources, and
identification of inherent risks

 

II.

Confirm the integrity of the Performance Measurement Baseline (PMB)

 

III.

Foster the use of EVM as a means of communication

 

IV.

Provide confidence in the validity of the Contractor’s reporting

 

V.

Identify risks associated with the PMB

 

VI.

Present any revised PMBs for mutual agreement

 

VII.

Present an IMS: The Contractor will deliver an initial program IMS that rolls up
all time-phased WBS elements down to the activity level. This IMS will include
the dependencies that exist between tasks. This IMS will be agreed to and
finalized at the PMBR.

 

VIII.

Present the Risk Management Plan

 

1.1 .16

Deviation Request: During the course of contract performance, in response to a
need to change IMS activities as baselined at the PMBR, the Contractor will
submit a Deviation Report. This report will be used to request a change in the
agreed-upon IMS and timelines, if necessary. This report will include: (i)
discussion of the justification/rationale for the proposed change; (ii) options
for addressing the needed changes from the agreed upon timelines, including a
cost­benefit analysis of each option; and (iii) recommendations for the
preferred option that includes a full analysis and discussion of the effect of
the change on the entire product development program, timelines, and budget.

 

1.1.17

Monthly and Annual Reports: The Contractor will deliver Project Status Reports
on a monthly basis. The reports will address the items below cross referenced to
the WBS, SOW, IMS, and EVMS:

 

I.

Executive summary highlighting the progress, issues, and relevant activities in
manufacturing, non-clinical, clinical, and regulatory;

 

II.

Progress in meeting contract milestones, detailing the planned progress and
actual progress during the reporting period, explaining any differences between
the two and corrective steps;

 

III.

Updated IMS;

 

Cempra Inc.

CONFIDENTIAL

Page 3 of 20

 

--------------------------------------------------------------------------------

 

 

IV.

Updated EVMS;

 

V.

Updated Risk Management Plan (Every 3 months);

 

VI.

Three month rolling forecast of planned activities;

 

VII.

Progress of regulatory submissions;

 

VIII.

Estimated and actual expenses;

 

1.1.18

Data Management: The Contractor will develop and implement data management and
quality control systems/procedures, including transmission, storage,
confidentiality, and retrieval of all contract data;

 

1.1.18.1

Provide for the statistical design and analysis of data resulting from the
research;

 

1.1.18.2

Provide raw data or specific analyses of data generated with contract funding to
the Project Officer, upon request.

 

1.2

Non-Clinical Development (WBS 1.2)

 

1.2.1

PK/PD (WBS 1.2.1 - reserved)

 

1.2.2

Safety (WBS 1.2.2)

 

1.2.2.1

Segment 3 toxicology (WBS 1.2.2.1): A Segment 3 toxicology study will be
conducted to evaluate effects of SOLI on gestation, parturition, and lactation.

 

1.2.2.2

Juvenile toxicology (WBS 1.2.2.2): This study is designed to characterize
postnatal developmental toxicities that would not be detected in routine
perinatal/postnatal toxicity study designs. NOTE: Segment II toxicology
generally provides sufficient data to proceed with pediatric studies for
antibiotics in the macrolide class. Therefore, although the Contractor has
budgeted for juvenile toxicology in the Cost Proposal, the Contractor does not
propose to do this study unless specifically requested by the FDA.

 

1.3

Non-Clinical Biodefense (WBS 1.3)

 

1.3.1

Agent Characterization   (WBS 1.3.1 - reserved)

 

1.3.2

Model Development   (WBS 1.3.2)

 

1.3.2.1

Determination of Protein Binding in Monkey Plasma (WBS 1.3.2.1): When modeling
IV doses in monkeys that equate to the human therapeutic oral dose (for CABP),
the degree of protein binding of SOLI in monkey plasma must be taken into
consideration.

 

1.3.2.2

Reverse PK/PD Modeling for Non-Human Primate (NHP) Dose (WBS 1.3.2.1): IV dosing
of monkeys is necessary to overcome the first pass metabolism that SOLI
undergoes after oral administration in monkeys, which is unlike that seen in
human oral studies. The pharmacokinetic (PK) data from a previously completed
28-day IV toxicology/toxicokinetic study in non-infected cynomolgus monkeys
administered various SOLI dosing regimens will be used to develop a structural
population PK model describing the disposition of SOLI. Using this population PK
model, SOLI dosing regimens will be identified which provide concentration-time
profiles similar to those for dosing regimens being developed for treatment of
patients with community-acquired bacterial pneumonia (CABP).

 

1.3.2.3

Pilot NHP efficacy study in cynomolgus macaques for treatment of inhalational
anthrax (WBS 1.3.2.2): In this non-GLP study, an established monkey model will
be used to determine the effective dose & duration of SOLI necessary for
treatment of inhalational anthrax.

 

1.3.2.4

Pilot NHP efficacy study in cynomolgus macaques for treatment of pneumonic
tularemia (WBS 1.3.2.3): In this non-GLP study, an established monkey model will
be used to determine the effective dose & duration of SOLI necessary for
treatment of inhalational tularemia.

 

Cempra Inc.

CONFIDENTIAL

Page 4 of 20

 

--------------------------------------------------------------------------------

 

 

1.3.2.5

PKIPD Confirmation Modeling and Determination of Dose for Pivotal Efficacy
Studies (WBS 1.3.2.1): Using the data from the pilot treatment efficacy studies
in NHPs, population PK and PK/PD analyses will be conducted. The population PK
model based on data from non-infected cynomolgus monkeys will be refined as
necessary to describe the data from cynomolgus monkeys infected with biothreat
agents including B. anthracis or F. tularensis.This refined population PK model
will be used to predict exposures for the humanized SOLI dosing regimens
studied. PK-PD analyses for efficacy will then be conducted and PK-PD
relationships based on these analyses will be used to guide selection of SOLI
dosing regimens for further evaluation in pivotal studies.

 

1.3.3

Efficacy and Safety (WBS 1.3.3)

 

1.3.3.1

RESERVED.

 

1.3.3.2

RESERVED.

 

1.4

Clinical Studies (WBS 1.4)

 

1.4.1

Phase 1 (WBS 1.4.1)

 

1.4.1.1

Pediatric Dose Determination (WBS 1.4.1.1 and WBS 1.4.1.2): Compartmental PK/PD
modeling and simulation of doses that takes into account body weight, height and
the volume of distribution differences in pediatrics will be conducted. In
addition, pediatric dose-determination studies will be performed to determine
dose adjustments from the adult dose that are related to differences in
CYP‑based metabolism and drug elimination pathways in young children. Population
variability in the pediatric age groups as well as the potential for drug-drug
interactions will be taken into consideration.

 

1.4.1.2

Phase 1a Adolescents PK and Safety Study (WBS 1.4.1.1): The doses determined by
the modeling experiments will be tested to determine safety and PK of SOLI in
adolescents. Since Phase 1 studies in pediatrics are performed as an add-on to
standard therapy in patients, a multiple day dosing strategy is proposed as it
can be beneficial to current therapy, while a single dose will have limited
added benefit. The Phase 1a safety and PK study will be performed with oral
capsules in an open-label study in adolescents (12-17 years) receiving
concomitant antibiotic treatment. Each cohort will contain 8-16 subjects.  SOLI
bioanalytical method development and validation in small volumes of human plasma
and using dried blood spots (DBS) will be performed to support analysis of SOLI
plasma levels in pediatric populations. Validation of DBS analysis will be
performed if feasible and only if sufficient volume is available in blood draws.

 

1.4.1.3

Phase 1 Suspension Bioavailability Study (WBS 1.4.1.3): The relative
bioavailability of the SOLI suspension formulation (relative to capsules) will
be determined in healthy adult volunteers in an open-label, randomized,
cross-over study.

 

1.4.1.4

Phase 1b Pediatric PK and Safety Study site startup activities, including
protocol development, site selection and startup activities, and shipment of
drug and PK kits (WBS 1.4.1.2):  The Phase 1b safety and PK study will be
designed for administration of oral capsules, suspension, and IV solution in
children <12 years, and administration of IV solution-only in adolescents (12-17
years) receiving concomitant antibiotic treatment.

 

1.4.2

Phase 2/3 (WBS 1.4.2 - reserved)

 

1.5

Regulatory (WBS 1.5)

 

1.5.1

IND (WBS 1.5.1)

 

1.5.1.1

Pediatric Study Plan: The Contractor will submit a pediatric plan to the FDA
within 60 days after the EOP2 meeting for the adult CABP and gonorrhea (GC)
indications. The Contractor will submit an Agreed Initial PSP within 90 days of
a meeting with FDA or receipt of written comments from FDA on the PSP.

 

Cempra Inc.

CONFIDENTIAL

Page 5 of 20

 

--------------------------------------------------------------------------------

 

 

1.5.1.2

Meeting with FDA regarding Pediatric Development: When the Contractor submits
the Pediatric Study Plan to FDA, a request will be made to hold a meeting with
FDA to discuss the proposed pediatric studies.

 

1.5.1.3

The Contractor will submit the Phase 1a protocol (Adolescent PK study) to FDA
for review and comment.

 

1.5.1.4

The Contractor will submit a new IND for SOLI Powder for Oral Suspension (POS)
including full CMC information on the suspension formulation, an updated
Investigator Brochure and the final protocol for the Phase 1 suspension
bioavailability study. The new IND will cross-reference data in the oral capsule
and IV INDs. The Contractor will provide BARDA with all data submitted with the
new IND.

 

1.5.2

NDA Activities (WBS 1.5.2)

 

1.5.2.1

The Contractor will submit a CMC Amendment for newly manufactured capsules (to
be used in the Phase 1a/1b Pediatric PK and Safety Studies).

 

1 5.2.2

The Contractor will submit a CMC Amendment for the new IV formulation containing
tri-amino acid buffer (to be used in the Nonclinical Biodefense animal studies
and Phase 1b Pediatric PK and Safety Studies).

 

1.5.2.3

After completion of each study, the Contractor will update relevant IND
modules/summaries and submit all data and reports to the IND.

 

1.5.2.4

RESERVED.

 

1.5.2.5

RESERVED.

 

1.5.2.6

The Contractor will submit the Phase 1a Adolescent PK Study protocol to the SOLI
capsule IND prior to enrollment of the first patient.

 

1.5.2.7

The Contractor will submit a Phase 1b Pediatric Study protocol including PK/PD
modeling of IV and capsules to FDA for review.  Prior to enrollment of the first
patient, the Contractor will submit the Phase 1b protocol to the IND. If
necessary, after determination of the relative bioavailability of the suspension
formulation, and prior to enrollment of suspension cohorts, the Contractor will
submit a Phase 1b Study protocol amendment.

 

1.6

CMC (WBS 1.6)

 

1.6.1

Chemistry (Formulation Studies) (WBS 1.6.1)

 

1.6.1.1

Obtain API: Drug substance will be sourced from the Contractor’s current API
supplier.

 

1.6.1.2

Preformulation Studies: Preformulation studies will include pH solubility
profiling, pH stability profiling, taste threshold evaluation and stress testing
of SOLI. Part of the formulation development will be a study to assess
excipients compatibility with SOLI.  Commonly used pharmaceutical excipients
suitable for a POS dosage formulation of SOLI, such as diluents, sugars, sugar
alcohols, hydroxypropyl cellulose, viscosity improvers (xanthan gum, etc.) and
preservatives (potassium sorbate, etc.) will be evaluated for compatibility with
SOLI.  Mixtures of SOLI and the excipients will be prepared and exposed to
several stress conditions and placed on short term stability.  Samples will be
pulled after storage and stability will be assessed.  To support the taste
masking efforts the solubility of SOLI in the preferred suspending vehicles
including water will be evaluated. SOLI In this study the water can be buffered
to a pH in the range of 6-8, because SOLI solubility is low in this pH range.

 

1.6.1.3

Formulation development and stability studies: The target POS will be formulated
to consist of approximately 10-20% SOLI as powder and to deliver approximately
30-70 mg/mL of SOLI as suspension upon reconstitution.  Considerations for
development of the POS formulation are: taste of suspension, suspendability,
uniformity of dosage form (POS blend uniformity / sample from

 

Cempra Inc.

CONFIDENTIAL

Page 6 of 20

 

--------------------------------------------------------------------------------

 

 

reconstituted suspension), powder flow, particle size, bulk density and moisture
content. During trial formulations, the main considerations are: taste of
suspension, suspendability, uniformity of dosage form and moisture
content.  Stability studies on prototype POS formulations in bottle packaging
will be conducted. Stability studies on prototype reconstituted suspension will
also be conducted. The need for an anti­oxidant in the formulation will be
evaluated as part of the development.

 

1.6.1.4

Taste-masking formulation development: For initial approach, organoleptic method
will be tried, which includes non-reducing sugars, sugar alcohols, other
sweetener and other excipients to mask the bitter taste of the API.  Initial
taste masking development work may include a wet granulation technique using
non­reducing sugars (e.g. powdered sucrose) and/or sugar alcohols as diluents
and binders (e.g. hydroxypropyl cellulose).  This approach will also establish a
suspendability upon reconstitution, content uniformity, and flowability of the
powder.  If it is difficult to improve taste by organoleptic method, a POS
formulation would be developed by physical taste masking method or combination
of organoleptic method and physical method.  Taste-masking sensory panels will
evaluate the taste of the reconstituted suspension from the POS, and provide
feedback to the formulation team. Studies will also include the selection of the
appropriate container size for the POS and evaluation of the ability of the dose
measurement device (syringe or dose cup to deliver the required dose).
Compatibility of the container closure with the POS and compatibility of the
dosing device (syringe or Dosing cup) with the reconstituted POS will also be
evaluated.

 

1.6.2

Pre-Clinical Manufacturing (WBS 1.6.2)

 

1.6.2.1

POS Feasibility Lots: The formulation and process variables that are critical to
meet the target product profile will be reconfirmed and used to guide the
manufacture of clinical trial material (CTM) for Phase 1. A stability study will
be conducted on the drug product from the feasibility lot.

 

1.6.3

Pilot Scale Manufacturing (WBS 1.6.3)

 

1.6.3.1

Contractor will manufacture, package, label and release Capsule and IV drug
product for shipment to Phase 1 clinical sites.  Executed batch records will be
sent to BARDA.

 

1.6.3.2

Contractor will manufacture, package, label and release applicable IV drug
product supplies for the NHP pilot studies.

 

1.6.3.3

Phase 1 clinical trial material (CTM) lots of POS: Current plans are to
manufacture CTM for Phase 1 studies.  Excipients complying with the standard of
USP/NF/EP and excipients that have already been used in commercially available
drug products in US/EU will be used.  A stability study will be performed at
Toyama Chemical according to the ICH guidelines.  Clinical (primary) packaging
is planned. The POS for clinical studies will be packaged in wide-mouthed HDPE
bottles with each bottle containing a 5 day course of therapy for Phase 1b.  The
higher strength formulation will be packaged and shipped first to support the
Bioavailability study. The bottles will be labeled based on English text
provided by Cempra.  Supplies should be shipped in time to start clinical trials
in the US.  A full Certificate of Analysis for the CTM batch will be provided.

 

1.6.4

Commercial (WBS 1.6.4 - reserved)

 

Cempra Inc.

CONFIDENTIAL

Page 7 of 20

 

--------------------------------------------------------------------------------

 

 

1.6.5

Controls/Analytical Validation (WBS 1.6.5)

 

1.6.5.1

Analytical methods will be set with the same conditions and concentration of
sample/standard solution as those of the current SOLI 200 mg capsule drug
product. Appropriate diluents will be selected to extract SOLI from the powder
for oral suspension drug product.  For method validation, Specificity,
Linearity, Detection Limit, Quantitation Limit, Accuracy and Repeatability will
be performed before the pediatric pharmacokinetic (PK) studies (early clinical
stage) and Intermediate Precision and Robustness will be performed before
completion of registration batches.  The analytical methods required include:

 

•

Appearance and Identification by HPLC

 

•

Product Assay and Related Substances Assay

 

•

Dissolution

 

•

Moisture Content

 

•

Microbial Limit Testing (MLT)

 

•

Preservative Assay (as appropriate)

 

•

Anti-oxidant Assay (as appropriate)

 

Cempra Inc.

CONFIDENTIAL

Page 8 of 20

 

--------------------------------------------------------------------------------

 

2.

CLIN 2

 

2.1

Program Management (WBS 2.1)

The Contractor outsources a majority of the work to established practitioners in
each discipline, with the Contractor team providing experienced program
management, coordination, and oversight. All selected purchased commercial
service providers for the BARDA project have proven their ability to deliver
quality work cost-effectively and on schedule. The Contractor shall provide for
the following program management activities as outlined below:

 

2.1.1

The Contractor will provide overall management, integration and coordination of
all contract activities, including a technical and administrative infrastructure
to ensure the efficient planning, initiation, implementation, and direction of
all contract activities.

 

2.1.2

The Principal Investigator is responsible for overall leadership for project
management, communication, tracking, monitoring and reporting on status and
progress, and modification to the project requirements and timelines, including
projects undertaken by subcontractors.

 

2.1.3

The Project Manager will oversee the monitoring and tracking day-to-day progress
and timelines, coordinating communication and project activities; costs
incurred; and program management.

 

2.1.4

The Principal Investigator and the Project Manager will act as the BARDA Liaison
with responsibility for effective communication with the Project Officer and
Contracting Officer.

 

2.1.5

The Contractor has adequate administrative staff and legal consultants to
provide development of compliant subcontracts, consulting, and other legal
agreements, and ensure timely acquisition of all proprietary rights, including
IP rights, and reporting all inventions made in the performance of the project.

 

2.1.6

The Contractor’s Project Management Team along with support from the Finance
department has responsibility for financial management and reporting on all
activities conducted by the Contractor and any subcontractors and service
providers.

 

2.1.7

Contract Review Meetings

 

2.1.7.1

The Contractor’s team will participate in regular face-to-face meetings on a
quarterly basis to coordinate and oversee the contract effort as directed by the
Contracting and Project Officers. Such meetings may include, but are not limited
to, meeting of the Contractor and subcontractors to discuss clinical
manufacturing progress, product development,  product assay development, scale
up manufacturing development, clinical sample assays development,
preclinical/clinical  study designs and regulatory issues; meetings with
individual Contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program; and meeting with technical
consultants to discuss technical data provided by the Contractor.

 

2.1.7.2

The Contractor will participate in teleconferences every 2 weeks between the
Contractor and BARDA to review technical progress. The Contractor will include
subcontractors and service providers as necessary. If additional teleconferences
or face-to-face meetings are requested by BARDA, the Contractor will be
available.

 

2.1.8

Integrated Master Schedule (IMS)

 

2.1.8.1

Within 30 calendar days of the effective date of the contract, the Contractor
will submit a first draft of an updated IMS to the Project Officer and the
Contracting Officer for review and comment. The Integrated Master Schedule will
be used to monitor performance of the contract. The Contractor will include key
milestones and Go/No Go decision gates. The IMS for the period of performance
will be reviewed and accepted by BARDA at the PMBR.

 

2.1.8.2

Changes to the IMS: During the course of contract performance, in response to a
need to change IMS activities as baselined at the PMBR, the Contractor will
submit a Baseline Change Request. This report will be used to request a change
in the agreed-upon IMS and timelines, if necessary.

 

Cempra Inc.

CONFIDENTIAL

Page 9 of 20

 

--------------------------------------------------------------------------------

 

 

2.1.9

Work Breakdown Structure: The Contractor will utilize a WBS template agreed upon
by BARDA for reporting on the contact. The Contractor will expand and delineate
the Contract Work Breakdown Structure (CWBS) to a level agreed upon by BARDA.

 

2.1.10

GO/ NO-GO Decision Gates/Contract Milestones: The Go/No Go Milestones will
outline key objectives with “Go/No Go” decision criteria (entrance and exit
criteria for each phase of the project). The milestones should include, but not
be limited to, objectives in manufacturing, non-clinical and clinical studies,
and regulatory submissions.

 

2.1.11

Earned Value Management System: Subject to the requirements under HHSAR Clause
352.234-4, the Contractor will use principles of Earned Value Management System
(EVMS) in the management of this contract. The Contractor will follow the Seven
Principles:

 

VIII.

The Contractor will plan all work scope for the program to completion.

 

IX.

The Contractor will break down the program work scope into finite pieces that
can be assigned to a responsible person or organization for control of
technical, schedule, and cost objectives.

 

X.

The Contractor will integrate program work scope, schedule, and cost objectives
into a performance measurement baseline plan against which accomplishments may
be measured.

 

XI.

The Contractor will use actual cost incurred and recorded in accomplishing the
work performed.

 

XII.

The Contractor will objectively assess accomplishments at the work performance
level.

 

XIII.

The Contractor will analyze significant variances from the plan, forecast
impacts, and prepare an estimate at completion based on performance to date and
work to be performed.

 

XIV.

The Contractor will use earned value information in the company’s management
processes as it relates to the BARDA contract.

 

2.1.12

Risk Management  Plan: The Contractor will develop a risk management plan within
90 days of contract award highlighting potential problems and/or issues that may
arise during the life of the contract, their impact on cost, schedule and
performance, and appropriate remediation plans. This plan will reference
relevant WBS elements where appropriate. Updates to this plan will be made as
deemed necessary.

 

2.1.13

Performance Measurement Baseline Review (PMBR): The Contractor will submit a
plan for a PMBR to occur within 90 days of contract award. At the PMBR, the
Contractor and BARDA will mutually agree upon the budget, schedule and technical
plan baselines (Performance Measurement Baseline). These baselines will be the
basis for monitoring and reporting progress throughout the life of the contract.
The PMBR is conducted to achieve confidence that the baselines accurately
capture the entire technical scope of work, are consistent with contract
schedule requirements, are reasonably and logically planned, and have adequate
resources assigned. The goals of the PMBR are as follows:

 

IX.

Jointly assess areas such as the Contractor’s planning for complete coverage of
the SOW, logical scheduling of the work activities, adequate resources, and
identification of inherent risks

 

X.

Confirm the integrity of the Performance Measurement Baseline (PMB)

 

XI.

Foster the use of EVM as a means of communication

 

XII.

Provide confidence in the validity of the Contractor’s reporting

 

XIII.

Identify risks associated with the PMB

 

XIV.

Present any revised PMBs for mutual agreement

 

XV.

Present an IMS: The Contractor will deliver an initial program IMS that rolls up
all time-phased WBS elements down to the activity level. This IMS will include
the dependencies that exist between tasks. This IMS will be agreed to and
finalized at the PMBR.

 

XVI.

Present the Risk Management Plan

 

Cempra Inc.

CONFIDENTIAL

Page 10 of 20

 

--------------------------------------------------------------------------------

 

 

2.1.14

Monthly and Annual Reports: The Contractor will deliver Project Status Reports
on a monthly basis. The reports will address the items below cross referenced to
the WBS, SOW, IMS, and EVMS:

 

IX.

Executive summary highlighting the progress, issues, and relevant activities in
manufacturing, non-clinical, clinical, and regulatory

 

X.

Progress in meeting contract milestones, detailing the planned progress and
actual progress during the reporting period, explaining any differences between
the two and corrective steps

 

XI.

Updated IMS

 

XII.

Updated EVMS

 

XIII.

Two month rolling forecast of planned activities

 

XIV.

Progress of regulatory submissions

 

XV.

Estimated and actual expenses

 

2.2

Non-Clinical Development (WBS 2.2 - reserved)

 

2.3

Non-Clinical Biodefense (WBS 2.3 - reserved)

 

2.4

Clinical (WBS 2.4)

 

2.4.1

Phase 1 (WBS 2.4.1)

 

2.4.1.1

Phase 1b Pediatric PK Study (WBS 2.4.1.1):  The Contractor will conduct a
multiple dose PK and safety study in pediatrics.  This open-label study will be
performed with oral capsules, suspension or IV solution in children less than 12
years, and with IV solution-only in adolescents (12-17 years). Each cohort can
contain up to 16 subjects. PK and safety data may be published in a
peer-reviewed scientific journal. Changes to the clinical design may occur based
on the Cempra’s assessment with input from BARDA.

 

2.4.1.2

PK/PD-modeling for pediatric therapeutic dose justification for Phase 2/3 trial
(WBS 2.4.1.2): Using PK data from Phase 1a/b studies, the population PK will be
modeled. Pediatric therapeutic doses will be selected based upon the target
attainment PK/PD modeling based on plasma and pulmonary levels in adult
subjects.

 

2.4.2

Phase 2/3 (WBS 2.4.2)

 

2.4.2.1

Phase 2/3 pediatric CABP study Startup activities (WBS 2.4.2.1):  The Phase 2/3
safety study will be designed for administration of oral capsules, suspension,
and IV solution in pediatric CABP patients receiving concomitant antibiotic
treatment. The Phase 2/3 study startup activities will include but are not
limited to: development of a protocol and SAP, site feasibility/selection and
activation activities, development of an Informed Consent Form, Clinical
Monitoring Plan, Regulatory Binder, Safety Reporting Plan, Data Management Plan
and other study documentation (to include any foreign regulatory submission
documents), establishing a DSMC and charter, and shipment of CTM and PK kits.
Changes to the clinical design may occur based on Cempra’s assessment with input
from BARDA.

 

2.5

Regulatory (WBS 2.5)

 

2.5.1

IND (WBS 2.5.1 - reserved)

 

2.5.2

NDA (WBS 2.5.2)

 

2.5.2.1

The Contractor will submit IND Amendments for CTM batches (WBS 2.5.2.1)

 

2.5.2.2

The contractor will submit IMPDs for Pediatric studies (multiple countries)

 

2.5.2.3

The contractor will submit taste optimization/ DOE work to FDA for POS
formulation

 

Cempra Inc.

CONFIDENTIAL

Page 11 of 20

 

--------------------------------------------------------------------------------

 

 

2.5.2.4

The Contractor will submit the Pediatric Phase 2/3 protocol and Clinical Study
Regulatory Documents to FDA (WBS 2.5.2.2)

 

2.5.2.5

The Contractor will submit an NDA for IV and oral capsules in adults for CABP
and GC indications, including adolescent GC patients. PDUFA fees for these NDAs
will be covered by the Contractor (WBS 2.5.2.3).

 

2.5.2.6

The Contractor will submit the Phase 1b CSR to the FDA (WBS 2.5.2.4).

 

2.5.2.7

The Contractor will submit other BARDA related Regulatory/Ethics Committee
amendments and summaries as deemed necessary by Cempra’s Regulatory team.

 

2.6

CMC (WBS 2.6)

 

2.6.1

Chemistry (Formulation Studies) (WBS 2.6.1)

 

2.6.1.1

Obtain API: Drug substance will be sourced from the Contractor’s current API
supplier. The API will be used for:  formulation and/or process optimization,
clinical supply manufacturing, scale up studies, registration batches and other
activities deemed necessary by the Contractor’s CMC team

 

2.6.1.2

Formulation studies will be conducted at a CMO. These include but are not
limited to:

 

2.6.1.2.1

Excipient compatibility: Several studies will be performed to evaluate the
effect of different excipients on the formulation. The excipients include but
are not limited to: sucralose, magna-sweet, sodium chloride, flavor, colorant
and citric acid.

 

2.6.1.2.2

Formulation optimization: Several studies to optimize the formulation
composition identified from taste evaluation work will be conducted at
Catalent.  A Design of Experiments (DoE), or similar approach, will be
used.  Studies will include, but are not limited to:

 

•

Determination of buffer capacity

 

•

Determine the amount of anti-forming agent required

 

•

The amount of shaking to re-suspend the powder

 

•

The level of preservative in the formulation

 

•

The addition of a colorant to improve aesthetic appeal

 

•

The amount of water required for reconstitution to a target concentration

 

•

A method for reconstitution

 

2.6.2

Pre-Clinical Manufacturing (WBS 2.6.2)

 

2.6.2.1

POS Process Optimization:  After the formulation optimization DoE work is
completed, manufacturing process development and optimization to support the
manufacture of clinical supplies for the Phase 2/3 studies will be
conducted.  The key requirements of the process include, but are not limited to,
these items listed below:

 

•

The process should consistently yield a homogeneous blend

 

•

The POS blend should flow sufficiently well for machine processing

 

•

The process should be scalable

 

•

The process should be efficient with just enough steps to yield a consistent
product

The formulation and process variables that are critical to meet the target
product profile will be determined and used to guide the manufacture of clinical
trial material (CTM) for Phase 1. A stability study will be conducted on the POS
manufactured at target parameters.

 

Cempra Inc.

CONFIDENTIAL

Page 12 of 20

 

--------------------------------------------------------------------------------

 

 

2.6.2.2

Process confirmation:  At least one process confirmation batch will be
manufactured at the 20-50 kg scale.  The batch(es) will be packaged and set on
stability.  The results from the process confirmation batch(es) will guide
manufacture of a clinical batch for the phase 2/3 studies.

 

2.6.3

Pilot Scale Manufacturing (WBS 2.6.3)

 

2.6.3.1

Capsules and IV vials will be acquired and packaged for the pediatric Phase 2/3
study (WBS 2.6.3.2).

 

2.6.3.2

Phase 2/3 POS CTM (WBS 2.6.3.4): Manufacturing, packaging, quality studies, and
stability study will be conducted at a CMO. Phase 2/3 CTM will be manufactured
at an appropriate scale and, if possible, will suffice as 1 of the 3
registration batches needed for NDA submission. (Registration batch
manufacturing, packaging and testing originally planned for CLIN 2 will now be
conducted in a future CLIN).  SOLI will be compared to the Standard of Care
(SOC) treatment.  If necessary, Cempra will have to procure SOC comparator
products as well.

 

2.6.4

Commercial (WBS 2.6.4 - reserved)

 

2.6.5

Controls/Analytical Validation (WBS 2.6.5).

 

2.6.5.1

POS Phase 1 CTM Stability Study (WBS 2.6.5.1)

 

2.6.5.2

Analytical methods to support formulation and process optimization will be
adapted from those used in the manufacture of phase 1 clinical supplies. These
methods will be further developed and validated to support the phase 2/3 study.
The analytical methods required include, but are not limited to:

 

•

Appearance and Identification by HPLC

 

•

Product  Assay  and Related  Substances  Assay

 

•

Dissolution

 

•

Moisture Content

 

•

Microbial Limit Testing (MLT)

 

•

Preservative Assay (as appropriate)

 

•

Microbial Effectiveness Test (AET) methods

 

Cempra Inc.

CONFIDENTIAL

Page 13 of 20

 

--------------------------------------------------------------------------------

 

3.

CLIN 3

 

3.1

Program Management (WBS 3.1)

 

3.1.1

Program management scope is consistent with that outlined in CLIN 2.

 

3.2

Non-Clinical Development (WBS 3.2 - reserved)

 

3.3

Non-Clinical Biodefense (WBS 3.3)

 

3.3.1

Agent Characterization  (WBS 3.3.1 - reserved)

 

3.3.2

Model Development (WBS 3.3.2 - reserved)

 

3.3.3

Efficacy and Safety (WBS 3.3.3)

 

3.3.3.1

Pivotal NHP Efficacy Study in cynomolgus macaques for treatment of inhalational
anthrax (WBS 3.3.3.1): The therapeutic dose selected based on the pilot NHP
study and PK/PD modeling will be tested in the pivotal GLP study to determine
the efficacy of SOLI in the therapeutic model of inhalational anthrax in
cynomolgus monkeys.

 

3.3.3.2

Pivotal NHP Efficacy Study in cynomolgus macaques for treatment of inhalational
tularemia (WBS 3.3.3.2): The dose selected based on the pilot NHP study and
PK/PD modeling will be tested in a pivotal GLP study to determine the efficacy
of SOLI in the therapeutic model of inhalational tularemia in cynomolgus
monkeys.

 

3.3.3.3

PK/PD Modeling and Translation to Human Dose for Treatment of lnhalational
Anthrax and Tularemia (WBS 3.3.3.3): The plasma concentration-time data from the
infected cynomolgus monkeys will be evaluated using a similar structural
population PK model as that previously developed for the non-infected animals,
and individual SOLI exposure measures (AUC) will be generated for each animal.
These individual exposure measures will then be utilized in subsequent PK/PD
analyses for both animal survival and SOLI microbiologic response. The
relationship between the AUC:MIC ratio and the efficacy endpoints, animal
survival, and the microbiological response to therapy measured at the
end‑of­therapy, will be examined. If trends for PK/PD relationships for efficacy
are observed, initial graphical analyses of efficacy endpoints will be followed
by univariable and multivariable logistic or other nonlinear regression modeling
techniques. In addition, a survival analysis (i.e., time-to-event analysis) may
be conducted if appropriate. These pharmacokinetic parameters will be used to
calculate the therapeutic doses for inhalational anthrax and inhalational
tularemia in human adults. Upon completion of pediatric PK studies, the
therapeutic doses for children for biodefense indications will be extrapolated
from the pediatric PK/PD results.

 

3.4

Clinical (WBS 3.4)

 

3.4.1

Phase 1 (WBS 3.4.1)

 

3.4.1.1

Phase 1 Multiple dose PK and Safety study in Human (Adult) Volunteers (WBS
3.4.1.1): The multidose study is planned for 21 days, but could be shortened if
efficacy is demonstrated with a shorter duration of SOLI treatment in the NHP
studies.

 

3.4.2

Phase 2/3 (WBS 3.4.2 - reserved)

 

Cempra Inc.

CONFIDENTIAL

Page 14 of 20

 

--------------------------------------------------------------------------------

 

 

3.5

Regulatory (WBS 3.5)

 

3.5.1

IND (WBS 3.5.1 - reserved)

 

3.5.2

NDA (WBS 3.5.2)

 

3.5.2.1

After completion of the NHP pilot studies, the Contractor will submit a meeting
request to FDA to discuss submission of the supplemental NDA for the Animal Rule
indications (WBS 3.5.2.1).

 

3.5.2.2

The Contractor will submit supplemental NDAs for use of SOLI capsule and IV
formulations for the biodefense indications under the Animal Rule (WBS 3.5.2.2).

 

3.6

CMC (WBS 3.6)

 

3.6.1

Chemistry (Formulation Studies) (WBS 3.6.1 - reserved)

 

3.6.1.1

Obtain API: Drug substance will be sourced from the Cempra’s current API
supplier. Registration grade API is required for POS registration batches.

 

3.6.2

Pre-Clinical Manufacturing (WBS 3.6.2 - reserved)

 

3.6.3

Pilot Scale Manufacturing (WBS 3.6.3)

 

3.6.3.1

POS registration batches will be manufactured.

 

3.6.3.2

IV drug product supplies will be packaged for NHP pivotal studies (WBS 3.6.3.1)

 

3.6.4

Commercial (WBS 3.6.4 - reserved)

 

3.6.5

Controls/Analytical Validation (WBS 3.6.5)

 

3.6.5.1

POS Phase 2/3 CTM Stability Study (WBS 3.6.5.1)

4.

CLIN 4 (GOVERNMENT/CONTRACTOR COST-SHARE)

 

4.1

Program Management (WBS 4.1)

The Contractor outsources a majority of the work to established practitioners in
each discipline, with the Contractor team providing experienced program
management, coordination, and oversight. All selected purchased commercial
service providers for the BARDA project have proven their ability to deliver
quality work cost-effectively and on schedule. The Contractor shall provide for
the following program management activities as outlined below:

 

4.1.1

The Contractor  will provide overall management, integration and coordination of
all contract activities, including a technical and administrative infrastructure
to ensure the efficient planning, initiation, implementation, and direction of
all contract activities.

 

4.1.2

The Principal Investigator is responsible for overall leadership for project
management, communication, tracking, monitoring and reporting on status and
progress, and modification to the project requirements and timelines, including
projects undertaken by subcontractors.

 

4.1.3

The Project Manager will oversee the monitoring and tracking day-to-day progress
and timelines, coordinating communication and project activities; costs
incurred; and program management.

 

4.1.4

The Principal Investigator and the Project Manager will act as the BARDA Liaison
with responsibility for effective communication with the Project Officer and
Contracting Officer.

 

Cempra Inc.

CONFIDENTIAL

Page 15 of 20

 

--------------------------------------------------------------------------------

 

 

4.1.5

The Contractor has adequate administrative staff and legal consultants to
provide development of compliant subcontracts, consulting, and other legal
agreements, and ensure timely acquisition of all proprietary rights, including
IP rights, and reporting all inventions made in the performance of the project.

 

4.1.6

The Contractor’s Project Management Team along with support from the Finance
department has responsibility for financial management and reporting on all
activities conducted by the Contractor and any subcontractors and service
providers.

 

4.1.7

Contract Review Meetings

 

4.1.7.1

The Contractor’s team will participate in regular face-to-face meetings on a
quarterly basis to coordinate and oversee the contract effort as directed by the
Contracting and Project Officers. Such meetings may include, but are not limited
to, meeting of the Contractor and subcontractors to discuss clinical
manufacturing progress, product development, product assay development, scale up
manufacturing development, clinical sample assays development,
preclinical/clinical  study designs and regulatory issues; meetings with
individual Contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program; and meeting with technical
consultants to discuss technical data provided by the Contractor.

 

4.1.7.2

The Contractor will participate in teleconferences every 2 weeks between the
Contractor and BARDA to review technical progress. The Contractor will include
subcontractors and service providers as necessary. If additional teleconferences
or face-to-face meetings are requested by BARDA, the Contractor will be
available.

 

4.1.8

Integrated Master Schedule (IMS)

 

4.1.8.1

Within 30 calendar days of the effective date of the contract, the Contractor
will submit a first draft of an updated IMS to the Project Officer and the
Contracting Officer for review and comment. The Integrated Master Schedule will
be used to monitor performance of the contract. The Contractor will include key
milestones and Go/No Go decision gates. The IMS for the period of performance
will be reviewed and accepted by BARDA at the PMBR.

 

4.1.8.2

Changes to the IMS: During the course of contract performance, in response to a
need to change IMS activities as baselined at the PMBR, the Contractor will
submit a Baseline Change Request. This report will be used to request a change
in the agreed-upon IMS and timelines, if necessary.

 

4.1.9

Work Breakdown Structure: The Contractor will utilize a WBS template agreed upon
by BARDA for reporting on the contact. The Contractor will expand and delineate
the Contract Work Breakdown Structure (CWBS) to a level agreed upon by BARDA.

 

4.1.10

GO/ NO-GO Decision Gates/Contract Milestones: The Go/No Go Milestones will
outline key objectives with “Go/No Go” decision criteria (entrance and exit
criteria for each phase of the project). The milestones should include, but not
be limited to, objectives in manufacturing, non-clinical and clinical studies,
and regulatory submissions.

 

4.1.11

Earned Value Management System: Subject to the requirements under HHSAR Clause
352.234-4, the Contractor will use principles of Earned Value Management System
(EVMS) in the management of this contract. The Contractor will follow the Seven
Principles:

 

XV.

The Contractor will plan all work scope for the program to completion.

 

XVI.

The Contractor will break down the program work scope into finite pieces that
can be assigned to a responsible person or organization for control of
technical, schedule, and cost objectives.

 

XVII.

The Contractor will integrate program work scope, schedule, and cost objectives
into a performance measurement baseline plan against which accomplishments may
be measured.

 

XVIII.

The Contractor will use actual cost incurred and recorded in accomplishing the
work performed.

 

XIX.

The Contractor will objectively assess accomplishments at the work performance
level.

 

Cempra Inc.

CONFIDENTIAL

Page 16 of 20

 

--------------------------------------------------------------------------------

 

 

XX.

The Contractor will analyze significant variances from the plan, forecast
impacts, and prepare an estimate at completion based on performance to date and
work to be performed.

 

XXI.

The Contractor will use earned value information in the company’s management
processes as it relates to the BARDA contract.

 

4.1.12

Risk Management Plan: The Contractor will develop a risk management plan within
90 days of contract award highlighting potential problems and/or issues that may
arise during the life of the contract, their impact on cost, schedule and
performance, and appropriate remediation plans. This plan will reference
relevant WBS elements where appropriate. Updates to this plan will be made as
deemed necessary.

 

4.1.13

Performance Measurement Baseline Review (PMBR): The Contractor will submit a
plan for a PMBR to occur within 90 days of contract award. At the PMBR, the
Contractor and BARDA will mutually agree upon the budget, schedule and technical
plan baselines (Performance Measurement Baseline). These baselines will be the
basis for monitoring and reporting progress throughout the life of the contract.
The PMBR is conducted to achieve confidence that the baselines accurately
capture the entire technical scope of work, are consistent with contract
schedule requirements, are reasonably and logically planned, and have adequate
resources assigned. The goals of the PMBR are as follows:

 

XVII.

Jointly assess areas such as the Contractor’s planning for complete coverage of
the SOW, logical scheduling of the work activities, adequate resources, and
identification of inherent risks

 

XVIII.

Confirm the integrity of the Performance Measurement Baseline (PMB)

 

XIX.

Foster the use of EVM as a means of communication

 

XX.

Provide confidence in the validity of the Contractor’s reporting

 

XXI.

Identify risks associated with the PMB

 

XXII.

Present any revised PMBs for mutual agreement

 

XXIII.

Present an IMS: The Contractor will deliver an initial program IMS that rolls up
all time-phased WBS elements down to the activity level. This IMS will include
the dependencies that exist between tasks. This IMS will be agreed to and
finalized at the PMBR.

 

XXIV.

Present the Risk Management Plan

 

4.1.14

Monthly and Annual Reports: The Contractor will deliver Project Status Reports
on a monthly basis. The reports will address the items below cross referenced to
the WBS, SOW, IMS, and EVMS:

 

XVI.

Executive summary highlighting the progress, issues, and relevant activities in
manufacturing, non‑clinical, clinical, and regulatory

 

XVII.

Progress in meeting contract milestones, detailing the planned progress and
actual progress during the reporting period, explaining any differences between
the two and corrective steps

 

XVIII.

Updated IMS

 

XIX.

Updated EVMS

 

XX.

Two month rolling forecast of planned activities

 

XXI.

Progress of regulatory submissions

 

XXII.

Estimated and actual expenses

 

4.1.15

Quality Assurance (QA) and Quality Control (QC): The Contractor will perform QA
activities such as the auditing of vendors and clinical sites to ensure that
work is completed in compliance with all regulations. Review of all batch
records and study documentation will be performed. Pharmacovigilance activities
throughout the Phase 2/3 clinical study will also be conducted.

 

Cempra Inc.

CONFIDENTIAL

Page 17 of 20

 

--------------------------------------------------------------------------------

 

 

4.2

Non-Clinical Development (WBS 4.2 - reserved)

 

4.3

Non-Clinical Biodefense (WBS 4.3 - reserved)

 

4.4

Clinical Studies (WBS 4.4)

 

4.4.1

Phase 1 (WBS 4.4.1)

 

4.4.1.1

Phase 1 Suspension Relative Bioavailability Study (WBS 4.4.1.1): The
bioavailability of the Phase 2/3 SOLI suspension formulation (relative to Phase
1 suspension formulation) will be determined in healthy adult volunteers in an
open­label, randomized, cross-over study.

 

4.4.2

Phase 2/3 (WBS 4.4.2)

 

4.4.2.1

Phase 2/3 Pediatric CABP Trial (WBS 4.4.2.1): Since CABP infection in children
is similar to that documented in adults, results of microbiological efficacy in
adults could be extrapolated to children with similar antimicrobial exposure.
Therefore, a Phase 2/3 study will be conducted following interim results from
the Phase 1 studies. These studies will be conducted after successful completion
of adult CABP trials and concurrent to the submission of the NDA for adult CABP.
Sparse PK sampling will be collected and used in Pop PK modeling. The outline of
this study has been approved in the PSP and the PIP.

 

4.5

Regulatory (WBS 4.5)

 

4.5.1

IND (WBS 4.5.1 - reserved)

 

4.5.2

NDA Activities (WBS 4.5.2)

 

4.5.2.1

The Contractor will submit Regulatory/ Ethics Committee/ IMPD amendments and
summaries as deemed necessary by the Contractor’s regulatory team (WBS 4.5.2.1).

 

4.5.2.2

The Contractor will submit any Pediatric Phase 2/3 protocol amendments and
clinical study regulatory documents to FDA or international regulatory agencies
(WBS 4.5.2.2)

 

4.5.2.3

The Contractor will update the Pediatric Study Plan (PSP) and Pediatric
Investigational Plan (PIP) and communicate with FDA/EMA as deemed necessary by
the Contractor’s regulatory team (WBS 4.5.2.3).

 

4.5.2.4

The Contractor will submit  to applicable regulatory agencies any Phase 2/3 CTM
and POS registration batch documentation, as deemed necessary by the
Contractor’s  regulatory team (WBS 4.5.2.4)

 

4.5.2.5

The Contractor will submit the Phase 2/3 CSR to the FDA (WBS 4.5.2.5).

 

4.6

CMC (WBS 4.6)

 

4.6.1

Chemistry (Formulation Studies) (WBS 4.6.1)

 

4.6.1.1

Obtain API: Drug substance will be sourced from Cempra’s current API supplier.
Registration grade API is required for POS registration batches.

 

4.6.1.2

Manufacture Key Starting Material (Stage 5) and validation batches of
solithromycin drug substance (API) batches that will be used to manufacture drug
product batches to support commercial launch and the manufacture of POS
registration batches.

 

4.6.2

Pre-Clinical Manufacturing (WBS 4.6.2)

 

4.6.2.1

Scale-up and tech transfer batches will be manufactured for each POS formulation
(160 mg/5 mL and 320 mg/5 mL).

 

Cempra Inc.

CONFIDENTIAL

Page 18 of 20

 

--------------------------------------------------------------------------------

 

 

4.6.3

Pilot Scale Manufacturing (WBS 4.6.3)

 

4.6.3.1

Capsules, IV vials and Powder for Oral Suspension (POS) will be acquired,
packaged, stored and distributed for resupply during the pediatric Phase 2/3
study and for the Phase 1 Relative Bioavailability study. Components for IV kits
will be procured. At the completion of the clinical study, all CTM from clinical
sites will be dispositioned (WBS 4.6.3.1).

 

4.6.3.2

POS registration batches will be manufactured to support resupply of POS in the
Phase 2/3 study (WBS 4.6.3.2).

 

4.6.4

Commercial (WBS 4.6.4 - reserved)

 

4.6.5

Controls/ Analytical Validation (WBS 4.6.5)

 

4.6.5.1

POS Phase 2/3 CTM / Registration Batch and capsule CTM Stability Studies,
including Phase 1 POS CTM stability for supportive expiry (WBS 4.6.5.1)

 

4.6.5.2

Analytical methods to support formulation of registration grade API will be
adapted from those used in the manufacture of Phase 2/3 POS clinical supplies.
These methods will include, but are not limited to:

 

•

Product Assay and Related Substances Assay

 

•

Dissolution

 

•

Quantitative X-ray Powder Diffraction

 

•

Shipping Studies

 

•

Temperature Excursion Studies

 

•

Photostability Studies

5.

CLIN 5

 

5.1

Program Management (WBS 5.1)

 

5.1.1

Program management scope is consistent with that in CLIN 4.

 

5.2

Non-Clinical Development (WBS 5.2 - reserved)

 

5.3

Non-Clinical Biodefense (WBS 5.3 - reserved)

 

5.4

Clinical (WBS 5.4 - reserved)

 

5.5

Regulatory (WBS 5.5)

 

5.5.1

IND (WBS 5.5.1 - reserved)

 

5.5.2

NDA (WBS 5.5.2)

 

5.5.2.1

At the completion of the Phase 2/3 pediatric CABP trial, the Contractor will
submit an NDA for oral suspension for CABP in adults and pediatric populations
to the FDA, including  a biodefense indication under the Animal Rule (WBS
5.5.2.1).

 

5.5.2.2

The Contractor will submit supplemental NDAs for use of SOLI capsule and IV
formulations for the CABP and biodefense indications in pediatric patients (WBS
5.5.2.2).

 

Cempra Inc.

CONFIDENTIAL

Page 19 of 20

 

--------------------------------------------------------------------------------

 

 

5.6

CMC (WBS 5.6 - reserved)

6.

OTHER ITEMS

 

6.1

Facilities, Equipment, and Other Resources

The Contractor confirms the subcontractor and all purchased commercial service
providers provide equipment, facilities and other resources under Federal and
HHS regulations.

 

 

 

 

Cempra Inc.

CONFIDENTIAL

Page 20 of 20

 

--------------------------------------------------------------------------------

 

3. Contract WBS Milestones & Related Deliverables

 

No.

GO/NO-GO

Decision Gates

GO Criteria

NO-GO Criteria

Deliverable

WBS/SOW#

CLIN #

16.

POS Phase 2/3 CTM Registration Batch and capsule CTM Stability Studies,
including Phase I POS CTM stability for supportive expiry and Analytical Methods

Successful Demonstration of Stability and Analytical Methods Formulation

Stability and Analytical Methods Formulation not demonstrated

Final Stability Studies and

Analytical Methods Reports

4.6.5/4.6.5

Option 3

CLIN

0004

 

 